DETAILED ACTION 
The present application, filed on 12/16/2020 is being examined under the AIA  first inventor to file provisions. 

The following is a non-final First Office Action on the Merits. Claims 1-22 are pending and have been considered below. 


Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-22 are rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more. 

Per Step 1 and Step 2A of the two-step eligibility analysis, independent Claim 1 and Claims 18-22 and the therefrom dependent claims are directed respectively to a computer implemented method, to computer executable instructions stored on a non-transitory storage medium to a system, a computer implemented method, to computer executable instructions stored on a non-transitory storage medium and to a system. Thus, on its face, each such independent claim and the therefrom dependent claims are directed to a statutory category of invention.  
 However, Claim 1, (which is repeated in Claims 18-22) is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: identifying / receiving an asset of a complementary advertisement; providing the assets along with an advertisement to a live streaming system to be presented to a user. 

The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process, i.e. a process aimed at providing advertisements within a live streaming. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, (A) remaining elements of the independent claims are directed to: receiving / sending a notification that a live streaming is being or has been broadcast. When considered individually, these additional claim elements represent general receipt and transmission claim elements that serve merely to implement the abstract idea using computer components performing computer functions. The steps only serve to automate the abstract idea. (MPEP 2106.05(f)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

(B) Additional remaining claim elements are: the notification. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application. 

(C) Finally, recited computing elements, i.e. processor; memory are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions, like obtaining data, interpreting the obtained data and providing results, such that they amount to no more than mere instructions to apply the exception using generic computer components. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

(A) Step 2B of the eligibility analysis for the independent claims concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, remaining elements of the independent claims are directed to: receiving / sending a notification that a live streaming is being or has been broadcast. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional computing functions" when claimed generically as they are in these dependent claims. (MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.  

(B) Furthermore, additional remaining elements of the independent claims contain descriptive limitations explaining the nature, structure and/or content of: the notification. However, these claim elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

(C) Finally, the recited computing elements of the independent claims are: processor; memory. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.   

When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to significantly more, to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination.  

Dependent Claim 2 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: identifying that the live stream comprises an in-game advertisement. When considered individually, these additional claim elements are comparable to “sorting information” i.e. comparing data, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 3 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: identifying the in-game advertisement within the live stream. When considered individually, these additional claim elements are comparable to “sorting information” i.e. comparing data, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 7 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: determining that the asset is suitable to be presented to the viewer. When considered individually, these additional claim elements are comparable to “sorting information” i.e. comparing data, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 8 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: transmitting the asset; instructing an asset database to transmit the asset; transmitting to the live streaming system.  When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 9 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: identifying assets of two or more complementary advertisements; selecting a complementary advertisement for presentation to the viewer; providing the asset of the selected complementary advertisement of said two or more creatives to the live streaming system.  
Dependent Claim 10 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: sending ad metadata to the live streaming system.  When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 11 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: receiving a request for an in-game advertisement asset.  When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 13 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: receiving a notification from a video game system on which the video game is being played.  When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 14 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: providing assets of one or more complementary advertisements; identifying a complementary advertisement; instructing the live streaming system to present the identified complementary advertisement to the viewer.  When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data” “sorting information” i.e. comparing data, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 15 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: comparing the data associated with the live stream received in the notification with data associated with one or more video game sessions. When considered individually, these additional claim elements are comparable to “sorting information” i.e. comparing data, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 
Dependent Claim 16 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: identifying the in-game advertisement within the live stream. When considered individually, these additional claim elements are comparable to “sorting information” i.e. comparing data, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 17 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: receiving and storing display metrics from the live streaming system. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data” “storing and retrieving information in/from memory”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

Dependent Claims 4-6, 12 are not directed to any abstract ideas and are not directed to any additional non-abstract claim elements. Rather, these claims provide further descriptive limitations of elements, such as describing the nature, structure and/or content of: the data associated with the live stream; the notification; the data associated with the viewer; the ad server. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the application specification in [0125]-[0126], including among others: processor; memory; data storage. 

When the dependent claims are considered as a whole, as a combination, the claim elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

In sum, Claims 1-22 are rejected under 35 USC 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
i.   Determining the scope and contents of the prior art.
ii.   Ascertaining the differences between the prior art and the claims at issue.
iii.   Resolving the level of ordinary skill in the pertinent art.
iv.   Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12, 14, 17-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Li et al (US 2010/0299202); in view of Stafford et al (US 2021/0299575).  
Regarding Claims 1, 18-22 – Li discloses: A computer implemented method performed by an ad server, the method comprising: 
	identifying / receiving, using the processor, an asset of a complementary advertisement which relates to the in-game advertisement based on the data in the notification; and {see at least fig1, rc104, [0035] matching advertisement; fig2, rc205, [0042] matching advertisement}    
	providing, using the processor, the asset to …, such that … may be presented to a viewer together with a complementary advertisement comprising the asset. {see at least fig1, rc105, [0036], fig2, rc206, [0043] displaying the matching advertisement content}    

Li does not disclose, however, Stafford discloses:  
	receiving / sending, using a processor, from … a notification informing the ad server of a live stream being broadcast or to be broadcast by the live streaming system to a user device, the live stream comprising video of game play from a video game and an in-game advertisement, {see at least fig9, rc906, rc910, [0114] sending / receiving notification about video game; [0096] advertisement incorporated into the video game}    
	wherein the notification comprises data associated with the live stream; {see at least fig6, rc608, rc612, [0092] comments (reads on data) in the stream associated with the game}    
… the live streaming system … {see at least [0009], [0011] streaming video over the network; [0114] the live stream of video game}    
… the live stream … {see at least [0009], [0011] streaming video; [0055] live streaming of video game}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Li to include the elements of Stafford.  One would have been motivated to do so, in order to extend the provision of advertisement along with video games to the streaming world as well.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Li evidently discloses steaming of video game and advertisement.  Stafford is merely relied upon to illustrate the functionality of live streaming system in the same or similar context.  As best understood by Examiner, since both steaming of video game and advertisement, as well as live streaming system are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Li, as well as Stafford would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Li / Stafford.

Regarding Claim 2 – Li, Stafford discloses the limitations of Claim 1. Li further discloses:  
	identifying that the live stream comprises an in-game advertisement based on the data in the notification from … {see at least fig4, rc2, rc3, [0075]-[0076] in game advertisement}    

Stafford further discloses:  
	… the live streaming system. {see at least [0009], [0011] streaming video over the network; [0114] the live stream of video game}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Li, Stafford to include additional elements of Stafford.  One would have been motivated to do so, in order to make sure the advertisement has been inserted into the video game.  In the instant case, Li, Stafford evidently discloses live steaming of video game and advertisement.  Stafford is merely relied upon to illustrate the additional functionality of identifying the advertisement in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Regarding Claim 3 – Li, Stafford discloses the limitations of Claim 1. Li further discloses:  
	identifying the in-game advertisement within the live stream based on the data in the notification from … {see at least fig4, rc2, rc3, [0075]-[0076] in game advertisement}    

Stafford further discloses:  
	… the live streaming system. {see at least [0009], [0011] streaming video over the network; [0114] the live stream of video game}     

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Li, Stafford to include additional elements of Stafford.  One would have been motivated to do so, in order to make sure the advertisement has been inserted into the video game.  In the instant case, Li, Stafford evidently discloses live steaming of video game and advertisement.  Stafford is merely relied upon to illustrate the additional functionality of identifying the advertisement in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable. 

Regarding Claim 4 – Li, Stafford discloses the limitations of Claim 1. Stafford further discloses:  
	wherein the data associated with the live stream includes one or more of metadata of the live stream; data associated with the video game, data associated with the video game system on which the video game is being played, and data associated with the video game player who is live streaming the video game. {see at least [0013] receiving game play metadata; [0115] game state metadata}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Li, Stafford to include additional elements of Stafford.  One would have been motivated to do so, in order to check the quality of the live stream.  In the instant case, Li, Stafford evidently discloses live steaming of video game and advertisement.  Stafford is merely relied upon to illustrate the additional functionality of data associated with the live stream in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Regarding Claim 5 – Li, Stafford discloses the limitations of Claim 1. Stafford further discloses:  
	wherein the notification from the live streaming system comprises data associated with the viewer. {see at least [0061] spectator profile / data associated with user; [0082] viewership similarity to user profile; [0099] user profile information (age, birthday, gender, location)}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Li, Stafford to include additional elements of Stafford.  One would have been motivated to do so, in order to check the adequacy of the advertisement.  In the instant case, Li, Stafford evidently discloses live steaming of video game and advertisement.  Stafford is merely relied upon to illustrate the additional functionality of viewer data in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Regarding Claim 6 – Li, Stafford discloses the limitations of Claim 5. Stafford further discloses:  
	wherein the data associated with the viewer comprises one or more of the viewer's: Internet Protocol (IP) address, location, age {see at least [0016] location, age}, sex, language(s), internet browsing habits {see at least user interaction information (based on the broadest reasonable interpretation requirement, Examiner interprets this as browsing habits)}, unique viewer identifier, relationship with the video game player and/or the channel broadcasting the live stream, relationship with the live streaming service, user device, and previous exposure to in-game advertisements, and complementary advertisements. {see at least [0099] user profile information (age, birthday, gender, location)}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Li, Stafford to include additional elements of Stafford.  One would have been motivated to do so, in order to check the adequacy of the advertisement.  In the instant case, Li, Stafford evidently discloses live steaming of video game and advertisement.  Stafford is merely relied upon to illustrate the additional functionality of viewer data in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable. 

Regarding Claim 7 – Li, Stafford discloses the limitations of Claim 5. Stafford further discloses:  
	determining that the asset is suitable to be presented to the viewer based on the data in the notification from the live streaming system. {see at least [0061] filtering recommendations based on profile (reads on suitability)}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Li, Stafford to include additional elements of Stafford.  One would have been motivated to do so, in order to provide just the suitable advertisements.  In the instant case, Li, Stafford evidently discloses live steaming of video game and advertisement.  Stafford is merely relied upon to illustrate the additional functionality of determine advertisement suitability in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Regarding Claim 8 – Li, Stafford discloses the limitations of Claim 1. Li further discloses:  
	transmitting the asset to … ; {see at least fig1, rc105, [0036], fig2, rc206, [0043] displaying the matching advertisement content}    
	instructing an asset database to transmit the asset to …, or {see at least fig1, rc105, [0036], fig2, rc206, [0043] displaying the matching advertisement content}     
	transmitting to … information regarding where the live streaming system may obtain the asset. {see at least fig1, rc104, [0035] matching advertisement; fig2, rc205, [0042] matching advertisement}     

Stafford further discloses: 
	… the live streaming system … {see at least [0009], [0011] streaming video over the network; [0114] the live stream of video game} 

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Li, Stafford to include additional elements of Stafford.  One would have been motivated to do so, in order to extend the method to the live streaming as well.  In the instant case, Li, Stafford evidently discloses live steaming of video game and advertisement.  Stafford is merely relied upon to illustrate the additional functionality of a live streaming system in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Regarding Claim 9 – Li, Stafford discloses the limitations of Claim 1. Li further discloses:  
	identifying assets of two or more complementary advertisements which relate to the in-game advertisement; {see at least fig1, rc103, rc104, [0034]-[0035]; fig2, rc205, [0067] calculating matching degree}    
	selecting a complementary advertisement for presentation to the viewer based on the data in the notification from the live streaming system; and {see at least fig1, rc104, [0035] matching advertisement; fig2, rc205, [0042] matching advertisement}    
	providing the asset of the selected complementary advertisement of said two or more creatives to …, may be presented to the viewer together with the selected complementary advertisement comprising said asset {see at least fig1, rc105, [0036], fig2, rc206, [0043] displaying the matching advertisement content}     

Stafford further discloses:  
	… the live streaming system, such that the live stream … {see at least [0009], [0011] streaming video over the network; [0114] the live stream of video game}        

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Li, Stafford to include additional elements of Stafford.  One would have been motivated to do so, in order to extend the method to the live streaming as well.  In the instant case, Li, Stafford evidently discloses live steaming of video game and advertisement.  Stafford is merely relied upon to illustrate the additional functionality of a live streaming system in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Regarding Claim 10 – Li, Stafford discloses the limitations of Claim 1. Li further discloses:  
	sending ad metadata to the live streaming system, the ad metadata defining how and/or when the complementary advertisement should be presented to the viewer. {see at least [0039] type of game image associated with advertisement position; fig2, rc204, [0041] the characteristics information (reads on metadata) is sent to advertisement module}    

Regarding Claim 11 – Li, Stafford discloses the limitations of Claim 1. Li further discloses:  
prior to the receiving, the identifying, and the providing: 
	receiving from a video game system on which the video game is being played a request for an in-game advertisement asset to be inserted as at least part of an in-game advertisement into a video game; and {see at least fig1, rc104, [0035] matching advertisement; fig2, rc205, [0042] matching advertisement}   
	providing an in-game advertisement asset to the video game system. {see at least fig1, rc105, [0036], fig2, rc206, [0043] displaying the matching advertisement content}    

Regarding Claim 12 – Li, Stafford discloses the limitations of Claim 1. Li further discloses:  
	wherein the ad server is remote from the live streaming system. {see at least fig4, rc2, rc3, [0075]-[0076] advertiser module (reads on server remote from system)}    

Regarding Claim 14 – Li, Stafford discloses the limitations of Claim 1. Li further discloses:  
	providing assets of one or more complementary advertisements to the live streaming system; {see at least fig2, rc201, [0039] store advertisement content to be displayed}    
and subsequently: 
	identifying a complementary advertisement of said one or more complementary advertisements which relates to the in-game advertisement based on the data in the notification; and {see at least fig1, rc104, [0035] matching advertisement; fig2, rc205, [0042] matching advertisement}    
	instructing … to present the identified complementary advertisement to the viewer, such that … may be presented to the viewer together with the selected complementary advertisement. {see at least fig1, rc105, [0036], fig2, rc206, [0043] displaying the matching advertisement content}     

Stafford discloses:  
… the live streaming system … {see at least [0009], [0011] streaming video over the network; [0114] the live stream of video game}     
… the live stream … {see at least [0009], [0011] streaming video; [0055] live streaming of video game}        

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Li, Stafford to include additional elements of Stafford.  One would have been motivated to do so, in order to extend the method to the live streaming as well.  In the instant case, Li, Stafford evidently discloses live steaming of video game and advertisement.  Stafford is merely relied upon to illustrate the additional functionality of a live streaming system in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Regarding Claim 17 – Li, Stafford discloses the limitations of Claim 1. Li further discloses:  
	receiving and storing display metrics from the live streaming system defining the manner in which the complementary advertisement and/or the in-game advertisement are presented to the viewer. {see at least fig1, rc102, [0031] whether a client has access to the as (reads on display metrics)}    


Claims 13, 15-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Li et al (US 2010/0299202); in view of Stafford et al (US 2021/0299575), in further view of Nay (US 2020/0108316).  
Regarding Claim 13 – Li, Stafford discloses the limitations of Claim 1. Li, Stafford does not disclose, however, Nay discloses:  
	receiving a notification from a video game system on which the video game is being played of an in-game event; and wherein the providing, using the processor, the asset of the live streaming system is performed in response to receiving the notification from the video game system. {see at least fig3, rc314, [0042] integrate advertisement content and game content}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Li, Stafford to include the elements of Nay.  One would have been motivated to do so, in order to better match the advertisement to the video game.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Li, Stafford evidently discloses live steaming of video game and advertisement.  Nay is merely relied upon to illustrate the functionality of notification of the played video game in the same or similar context.  As best understood by Examiner, since both live steaming of video game and advertisement, as well as notification of the played video game are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Li, Stafford, as well as Nay would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Li, Stafford / Nay.

Regarding Claim 15 – Li, Stafford discloses the limitations of Claim 1. Li, Stafford does not disclose, however, Nay discloses:   
	comparing the data associated with the live stream received in the notification with data associated with one or more video game sessions to determine which video game session is broadcast within the live stream. {see at least fig1A, rc102, rc120, [0022] video game session}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Li, Stafford to include the elements of Nay.  One would have been motivated to do so, in order to better match the advertisement to the video game.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Li, Stafford evidently discloses live steaming of video game and advertisement.  Nay is merely relied upon to illustrate the functionality of notification of the played video game session in the same or similar context.  As best understood by Examiner, since both live steaming of video game and advertisement, as well as notification of the played video game session are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Li, Stafford, as well as Nay would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Li, Stafford / Nay.

Regarding Claim 16 – Li, Stafford, Nay discloses the limitations of Claim 15. Nay further discloses:  
	identifying the in-game advertisement within the live stream based on the determined video game session broadcast within the live stream. {see at least fig1A, rc120, [0027]-[0030] advertisement parameters, live stream; fig2, rc102, rc120, rc104, [0022]-[0024] gaming system}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Li, Stafford, Nay to include additional elements of Nay. One would have been motivated to do so, in order to better match the advertisement to the video game.  In the instant case, Li, Stafford, Nay evidently discloses live steaming of video game and advertisement.  Nay is merely relied upon to illustrate the additional functionality of identifying the in-game advertisement in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622